DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,783,152 to Voss et al.
Re Claim1, Voss et al discloses a front vehicle-body structure of a vehicle, comprising: a bonnet (62) provided above a power unit; a pair of right-and-left fenders (26) positioned on an outward side, in a vehicle width direction, of the bonnet and provided at vehicle-body side portions; a pair of apron reinforcements (28) provided below the bonnet and extending in a vehicle longitudinal direction; and a bracket (40) connecting an upper portion of the fender (26) and the apron reinforcement (28), wherein said bracket comprises a fender fixing portion (44) fixed to an upper end portion of said fender (26), a body portion  (46) extending downwardly from the fender fixing portion and positioned on an outward side, in the vehicle width direction, of said apron reinforcement (28), and an apron-reinforcement fixing portion fixed to the apron reinforcement, and said body portion (46) of the bracket is provided with a curved part (see figure 3) which is configured to be curved outwardly in the vehicle width direction. (see figure 3 and 2).


Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2004/0251716 to Choi et al.
Re Claim 1, Choi et al discloses a front vehicle-body structure of a vehicle, comprising: a bonnet (8) provided above a power unit; a pair of right-and-left fenders (2) positioned on an outward side, in a vehicle width direction, of the bonnet and provided at vehicle-body side portions; a pair of apron reinforcements (5,6) provided below the bonnet and extending in a vehicle longitudinal direction; and a bracket (3) connecting an upper portion of the fender (2) and the apron reinforcement (@4), wherein said bracket comprises a fender fixing portion (integral at curve between 2 and 3) fixed to an upper end portion of said fender (2), a body portion (3) extending downwardly from the fender fixing portion and positioned on an outward side, in the vehicle width direction, of said apron reinforcement (5,6, see figure 3), and an apron-reinforcement fixing portion fixed to the apron reinforcement (6), and said body portion of the bracket is provided with a curved part (@3) which is configured to be curved outwardly in the vehicle width direction (see figure 3).
	Re Claim 2, Choi et al discloses wherein said body portion of the bracket is provided with an inclined (see figure 3 annotated below) part which is positioned between said fender fixing portion and said curved part and configured to be inclined obliquely downwardly-and- outwardly.


    PNG
    media_image1.png
    956
    775
    media_image1.png
    Greyscale

	Re Claim 8, Choi et al discloses wherein said apron- reinforcement fixing portion (@4) is fixed to a side wall portion (6) of said apron reinforcement (5, 6).
Allowable Subject Matter
Claims 3-7, 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612